
	
		I
		112th CONGRESS
		1st Session
		H. R. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for identification of members of the Armed
		  Forces exposed during military service to depleted uranium, to provide for
		  health testing of such members, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Depleted Uranium Screening and Testing
			 Act.
		2.Depleted uranium
			 risk notification for deploying forces
			(a)NotificationThe
			 Secretary of Defense shall establish procedures to require, as part of the
			 procedures for preparing members of the Armed Forces for deployment to a
			 theater of operations, that such members be notified of—
				(1)any known or
			 likely use of depleted uranium in that theater of operations (whether by forces
			 of the United States and its allies or by any opposing forces); and
				(2)any health risks
			 associated with exposure to depleted uranium.
				(b)TrainingThe
			 Secretary shall provide for training deploying members of the Armed Forces on
			 the safe handling of depleted uranium contamination before such members are
			 deployed to a theater in which depleted uranium is used.
			3.Depleted uranium
			 screening and testing
			(a)Identification
			 and Testing RequiredThe Secretary of Defense shall carry out a
			 program to identify individuals who, during active service in the Armed Forces,
			 are or have been exposed to depleted uranium and to provide those individuals
			 with bioassay testing and notification of the results of such testing.
			(b)Depleted
			 Uranium-Exposed Personnel Identification Methods
				(1)Procedures for
			 identification of exposed membersThe Secretary of each military
			 department shall establish procedures to identify members of the Armed Forces
			 under the Secretary’s jurisdiction who are, or may have been, exposed to
			 depleted uranium. For such purpose, the Secretary shall identify units and
			 members under paragraph (2) and shall accept self-identification reports by
			 members under paragraph (3).
				(2)Identification
			 of units and personnelThe Secretary of each military department
			 shall identify units, and personnel assigned to units, that have been, or could
			 have been, exposed to depleted uranium, based upon information about known
			 exposure events (as determined under subsection (c)).
				(3)Self
			 reportingThe Secretary of each military department shall accept
			 a report by an individual, or a primary care provider for an individual, that
			 the individual, while a member of the Armed Forces under the Secretary’s
			 jurisdiction, was, or may have been, exposed to depleted uranium based upon
			 service on active duty (or training duty or funeral honors duty) in a theater
			 of operations where depleted uranium was used, including travel through such an
			 area. The Secretary shall prescribe procedures for receiving such reports. Such
			 a self-identification report submitted to the Secretary under this paragraph
			 shall be treated by the Secretary as identification of the individual for
			 purposes of this subsection.
				(4)Treatment of
			 individuals no longer on active dutyIn carrying out this
			 subsection, the Secretary of each military department shall ensure that
			 individuals no longer on active duty (including members of the reserve
			 components who have been released from active duty, members who have been
			 retired, and members who have been separated from service) are treated, for
			 identification purposes, in the same manner as individuals remaining on active
			 duty.
				(c)Exposure
			 Events
				(1)Types of
			 eventsThe Secretary of Defense shall identify depleted uranium
			 exposure events for purposes of this section. The exposure events identified
			 shall include the following:
					(A)Direct
			 exposuresAn event in which an individual—
						(i)is
			 struck by depleted uranium munitions or depleted uranium armor
			 fragments;
						(ii)enters, or is
			 present within 50 meters of, a vehicle or structure with possible depleted
			 uranium residues; or
						(iii)breathes smoke
			 from fires involving depleted uranium materials.
						(B)Equipment
			 handling exposuresAn event in which an individual may inhale
			 depleted uranium compound particulates as a result of the handling of equipment
			 or wreckage that has been, or could have been, contaminated with depleted
			 uranium.
					(C)Other
			 exposuresOther significant or incidental exposure events
			 identified by the Secretary, including the performance of activities in the
			 area of depleted uranium damaged vehicles or structures or the traveling
			 through or residing in any such area.
					(2)Limited
			 retroactivityIn addition to exposure events described in
			 paragraph (1) occurring on or after the date of the enactment of this Act, such
			 events during the period between January 1, 2003, and the date of the enactment
			 of this Act may be considered for purposes of this section, if reported during
			 the 60-day period beginning on the date of the enactment of this Act.
				(d)Health-Care
			 Services Required
				(1)Bioassay
			 procedureAny individual identified under subsection (b) shall be
			 provided a health screening test by the Secretary of Defense. Such test shall
			 be carried out using a bioassay procedure developed by the Secretary of Defense
			 in consultation with the Centers for Disease Control and Prevention. The same
			 bioassay procedure shall be used for all individuals identified under
			 subsection (b) and for all types of exposure or possible exposure identified
			 under subsection (c).
				(2)Time for
			 test
					(A)Exposures after
			 enactmentIn the case of an exposure event described in
			 subsection (c) that occurs on or after the date of the enactment of this Act,
			 the bioassay under paragraph (1) shall be administered not later than 180 days
			 after the date of the event, except that in the case of an individual with an
			 exposure event described in subsection (c)(3), the bioassay under paragraph (1)
			 shall be administered not later than 30 days after the end of the individual’s
			 deployment in the theater of operations, but such individual may be provided
			 the bioassay earlier upon the individual’s request.
					(B)Exposures before
			 enactmentIn the case of an exposure event described in
			 subsection (c) that occurs before the date of the enactment of this Act, the
			 bioassay under paragraph (1) shall be administered not later than 180 days
			 after the date of the reporting of the event under subsection (c)(2).
					(3)Furnishing of
			 resultsThe Secretary of Defense shall provide the results of any
			 bioassay procedure under this subsection to the individual tested, and the
			 primary care manager or primary care provider of that individual, not later
			 than 30 days after the Secretary receives those results.
				(e)Personnel
			 TrackingThe Secretary of each military department shall
			 establish procedures for collecting, tracking, and maintaining information on
			 the health status of individuals tested under subsection (d) for the purpose of
			 assessing any long-term health consequences of exposure to depleted
			 uranium.
			(f)Independent
			 Review of Bioassay Types and Contamination ThresholdsThe
			 Director of the Centers for Disease Control and Prevention shall conduct an
			 independent review of bioassay types and contamination thresholds for purposes
			 of the testing under subsection (d).
			(g)TreatmentBased
			 on the results of the bioassay tests, the Secretary of the military department
			 concerned shall provide appropriate treatment for any illness of an individual
			 resulting from a depleted uranium contamination or exposure.
			4.Comptroller
			 general survey and report on radioisotope identification equipment used by
			 Department of Defense
			(a)SurveyThe
			 Comptroller General shall conduct a survey of radioisotope identification
			 equipment used by the Department of Defense in order to assess the capability
			 of Department of Defense facilities to identify concentrations of different
			 radioisotopes in naturally occurring levels of uranium.
			(b)ReportThe
			 Comptroller General shall submit to Congress a report on the results of the
			 survey under subsection (a) not later than 180 days after the date of the
			 enactment of this Act.
			
